Citation Nr: 0729010	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  07-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from October 1987 to April 
1992, and from January 1993 to February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued the denial of the veteran's 
request for an extension of vocational rehabilitation 
training.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

The veteran had been scheduled for a videoconference hearing 
at the Anchorage, Alaska RO in July 2007, but neither he nor 
his representative appeared for the hearing.  In a subsequent 
letter, the veteran requested that the hearing be 
rescheduled.  After a review of the veteran's request, the 
undersigned Veterans Law Judge has found that good cause has 
been demonstrated, and his motion for a new hearing date is 
hereby granted.  Therefore, the Board finds that this matter 
should be remanded to schedule the veteran for a 
videoconference hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
videoconference hearing at the RO, in 
accordance with the procedures set 
forth at 38 C.F.R. § 20.700(a), 
20.704(a) (2006), as per the veteran's 
request, and as the docket permits.  
2.	Appropriate notification should be 
given to the veteran and his 
representative, and such notification 
should be documented and associated 
with the claims folder.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


